               Case 2:21-mj-30152-DUTY ECF No. 1, PageID.1 Filed 03/29/21 Page 1 of 4
                                                             AUSA:       Christopher Rawsthorne        Telephone: (313) 226-9100
AO 91 (Rev. 11/11) Criminal Complaint             Task Force Officer:    Evan  Zapolski                Telephone: (810) 239-5775

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                 Eastem District of Michigan
United States of America                                                              Case: 2:21-mj-30152
   v.                                                                                 Judge: Unassigned,
Robert Howard Gratton                                                                 Filed: 03-29-2021 At 04:52 PM
                                                                          Case No.
                                                                                      IN RE: SEALED MATTER(MLW)
                                                                                      (CMP)




                                                   CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of               Februa1y 21, 2021              in the county of ___..::;Sa11ila c___ in the
                                                                                                                  ;;:;c:.:;..;::..::.
---=E=a=st:..::.er:..:;n'---- District of   Michigan       , the defendant(s) violated:
         Code Section                                            Offense Description
     18 USC§ 2252A(a)(5)                                   Po ssession of child pornography




         This criminal complaint is based on these facts:
see attached affidavit.




[Z] Continued on the attached sheet.


                                                                                Evan Z apolski, Task Force Officer (FBI)
                                                                                          Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

Date: _________
       March 29, 2021 _                                                                       Judge's signature

City and state: Detroit, Michigan                                         Hon. Anthony P. Patti, United States Magistrate Judge
                                                                                          Printed name and title
  Case 2:21-mj-30152-DUTY ECF No. 1, PageID.2 Filed 03/29/21 Page 2 of 4




     AFFIDAVIT IN SUPPORT OF APPLICATION FOR COMPLAINT
                     AND ARREST WARRANT

      I, Evan Zapolski, being duly sworn, state:

      1.      I am employed as a Detective Trooper (D/Tpr.) with the Michigan

State Police and a Task Force Officer (TFO) of the Federal Bureau of Investigation

(FBI), and have been so employed since May 2013. I have been assigned to the

Michigan State Police Internet Crimes Against Children Taskforce since February

2017, and have been a Task Force Officer with the FBI's Northeast Michigan

Trafficking & Exploitation Crimes Taskforce since March 2019. I have received

training in the area of child pornography and child exploitation and have observed

and reviewed numerous examples of child pornography (as defined in 18 U.S.C. §

2256) in all forms of media including computer media. I have been involved with

several investigations regarding child pornography and the exploitation of children

through the internet.

      2.     This affidavit is submitted in support of a complaint and arrest warrant

for Robert Howard Gratton. It is my opinion there exists probable cause to believe

Gratton has violated Title 18 U.S.C. § 2252A(a)(5) (Possession of Child

Pornography). This affidavit is intended to show only sufficient probable cause for

the requested order and does not set forth all of my knowledge about this matter. In

addition, the information contained in this affidavit is based on personal knowledge,



                                          1
  Case 2:21-mj-30152-DUTY ECF No. 1, PageID.3 Filed 03/29/21 Page 3 of 4




training and experience, and on information made available to me by other law

enforcement officers.

      3.     On February 21, 2021, the Sanilac County Sheriff's Office began

investigating the sexual assault of a minor. The suspect in their investigation is

Robert Howard Gratton.

      4.    Gratton is on the Michigan Sex Offender Registry for a 2013 conviction

of Child Sexually Abusive Material - Possession in the 31 st Circuit Court of

Michigan and a 2014 conviction of Child Sexually Abusive Material - Possession

and Using a Computer to Commit a Crime in the 16th Circuit Court of Michigan.

      5.    During the sexual assault investigation, Gratton's LG cellular telephone

was seized from his person by the Sanilac County Sheriff's Office at the Sanilac

County Sheriff's Office in the Eastern District of Michigan. The 73A District Court

of Michigan authorized a search warrant for the cell phone.

      6.    I searched the cellular telephone and located 49 images of child

pornography. Two of the images are described as follows:

            Image 1: This image depicts a close-up view of a nude prepubescent
                   vagina. An erect penis is observed anally penetrating the child.
                   The child appears to be laying on a blue towel.
            Image 2: This image depicts a close-up view of a nude prepubescent
                   vagina. An erect penis is observed anally penetrating the child.
                   The child appears to be laying on a red blanket. A date and time



                                        2
Case 2:21-mj-30152-DUTY ECF No. 1, PageID.4 Filed 03/29/21 Page 4 of 4




    March 29, 2021
